            Case 4:20-cv-00120-BRW Document 19 Filed 06/23/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

ALVIN D. AIKENS                                                                    PLAINTIFF
ADC #160951

VS.                                 4:20CV00120-BRW-JJV

BRUCE GREEN, et al.                                                             DEFENDANTS

                                             ORDER

         I have reviewed the Proposed Findings and Recommended Disposition submitted by

United States Magistrate Judge Joe J. Volpe. No objections have been filed. After careful

consideration, I approve and adopt the Proposed Findings and Recommended Disposition in all

respects.

         Accordingly, the Motion for Summary Judgment filed by Defendants Everett and Green

(Doc. No. 15) is GRANTED.

         Plaintiff’s claims against Defendants Everett and Green are DISMISSED without

prejudice for failure to exhaust administrative remedies.

         Plaintiff’s claims against the Doe Defendant are DISMISSED without prejudice because

he or she was never served.

         Plaintiff’s Complaint (Doc. No. 2) is DISMISSED without prejudice.

         I certify, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal from any

Order adopting these recommendations and accompanying Judgment would not be taken in good

faith.

         IT IS SO ORDERED, this 23rd day of June, 2020.

                                             Billy Roy Wilson_________________
                                             UNITED STATES DISTRICT JUDGE
